DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Claim 1 is amended.
Claims 1-7, 11-16 and 21 are examined on the merits
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive:
With respect to the amendment made to claim 1, Applicants argue that none of the cited art teaches or suggests a limitation presented in the amendment made to the claim.
However, this new limitation is taught by newly discovered reference of Lockwood. See the rejection in view of Lockwood et al. (US 7,896,864) below.
Applicants further argue that the combination of Randolph and Adams is improper because the invention of Adams is not adapted to perform claimed function, i.e. to provide negative pressure to the therapeutic environment after delivery of the antimicrobial solution comprising peroxy pyruvic acid to the manifold.
With respect to claim 11, Applicants argue that the rejection is improper because the obdiousness by inherency is not the same as anticipation by inherency.
However, since Randolph expressly discloses a method for delivery of fluid to a wound (Abstract, lines 1-2), the rejection of method is maintained.
With respect to claim 21, Applicants argue that the rejection is improper because Randolph discloses porous pad bud does not mention porous foam material.
However, since Randolph mentions that it is known to use porous pad made of foam material ([0006]), the porous pad of Randolph is interpreted as being a porous foam material. Therefore, the rejection is deemed to be proper.
With respect to claims 3-6, Applicants arguments are substantially identical to arguments discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph et al. (US 2013/0211348) in view of Lockwood et al. (US 7,896,864), and further in view of Adams et al. (US 8,034,037) and Neas et al. (US 9,044,527).
Regarding claims 1, Randolph discloses a system for treating a wound (Abstract, lines 1-5) comprising:
a dressing 120 (page 3, [0031]) including a filler A (fig. 2; annotated by the examiner) adapted to contact the tissue site and a cover B (fig. 2; annotated by the 
a positive-pressure path 136 (page 3, [0034], lines 6-7) coupled to the dressing via the tibe 114 (fig. 2) operable to fluidly couple to a solution source 210 (page 4, [0043], line 4; fig. 2) and adapted to actuate a solution source for delivering an antimicrobial solution (page 2, [0032], line 4) to the tissue interface; and 
a negative-pressure path 116 (fig. 2) fluidly coupled to the dressing and due to its structure (page 3, [0032] and [0034]) capable of providing negative pressure to the therapeutic environment after delivery of the antimicrobial fluid to the therapeutic environment (page 2, [0034]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Randolph does not expressly disclose the system comprising a fluid-delivery interface fluidly coupled to the dressing, wherein the fluid-delivery interface comprises an inlet pad.
	Lockwood teaches a vacuum and irrigation wound treatment system (Abstract, line 1) comprising a fluid-delivery interface 58 (col. 11, line 27; fig. 5) and a pad 60 (col. 11, line 24; fig. 5).

    PNG
    media_image2.png
    300
    507
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the system of Randolph with the fluid-delivery interface, as taught by Lockwood in order to provide selective control over the either vacuum source or irrigation source, as motivated by Lockwood (col. 7, lines 40-44).
Randolph in view of Lockwood do not expressly disclose the system, wherein the negative-pressure source and the positive-pressure source are two separate pressure sources.
	Adams teaches a system for treating a wound (Abstract, lines 1-2), wherein the negative-pressure source and the positive-pressure source are two separate pressure sources, i.e. (Adams, col. 2, line 42; and col. 2, lines 46-47).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the system of Randolph/ Lockwood with two separate pressure sources, as taught by Adams in order to provide separate control over the suction process and the instilling process. 

	Neas teaches that it is known to use the peroxy pyruvic acid to treat wound that is a peroxy pyruvic acid (col. 9, lines 19-22).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the treatment solution of Randolph/ Lockwood/ Adams with the peroxy pyruvic acid, as taught by Neas in order produce carbo hydrates via gluconeogenesis, fatty acids, and the amino acid, as directed by Neas (col. 9, lines 23-25).
Randolph in view of Lockwood, and further in view of Adams and Neas do not expressly disclose the particular parameter of the pore size range. 
Since the particular parameter of the pore size range affects capacity of the manifold, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the particular parameter of the pore size range in order to achieve the desired capacity of the manifold, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. (MPEP 2144.05 (II-A)).
Randolph in view of Lockwood, and further in view of Adams and Neas do not expressly disclose the particular parameter of the peroxy pyruvic acid concentration range.
Since the particular parameter of the peroxy pyruvic acid concentration range affects the particular procedure, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the particular parameter of the peroxy 

Regarding claim 2, since Randolph in view of Lockwood and Adams disclose the negative pressure source separate from the positive pressure source, the system is capable of providing negative pressure to the therapeutic environment before, or after delivery of the antimicrobial fluid to the therapeutic environment.
Regarding claim 7, Adams discloses the system comprising a fluid reservoir 210 (page 4, [0043], line 4; fig. 2) that is a container filled with the antimicrobial solution (page 2, [0032], line 4).
Regarding claim 11, Randolph discloses a method for treating a tissue site (Abstract, lines 1-2), comprising: 
positioning a filler A (fig. 2; annotated by the examiner) to contact the tissue site (fig. 2), wherein the filler, is a manifold made in the form of porous foam (page 1, [0005], lines 11-12; [0006], line 11), wherein the foam material inherently comprises interconnected pores; 
covering the tissue interface and the tissue site with a cover B (fig. 2; annotated by the examiner) to provide a fluid seal between a therapeutic environment including the tissue interface on one side of the drape and a local external environment the other side of the drape; 

providing negative pressure to the therapeutic environment after delivery of the antimicrobial solution to the therapeutic environment via a positive-pressure fluidly coupled to the dressing to the therapeutic environment (page 3, [0034], lines 6-7).
Randolph does not expressly disclose the method comprising fluidly coupling a fluid-delivery interface to the dressing, wherein the fluid-delivery interface comprises a pad.
Lockwood teaches a vacuum and irrigation wound treatment method (Abstract, line 1) comprising coupling a fluid-delivery interface 58 (col. 11, line 27; fig. 5) and a pad 60 (col. 11, line 24; fig. 5).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Randolph in view of Lockwood do not expressly disclose the method, wherein the negative-pressure source and the positive-pressure source are two separate pressure sources.
Adams teaches a method for treating a wound (Abstract, lines 1-2), wherein the negative-pressure source and the positive-pressure source are two separate pressure sources, i.e. (Adams, col. 2, line 42; and col. 2, lines 46-47).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the system in the method of Randolph/ Lockwood with two separate pressure sources, as taught by Adams in order to provide separate control over the suction process and the instilling process.

	Neas teaches that it is known to use the peroxy pyruvic acid to treat wound (page 12, [0045]) that is a peroxy pyruvic acid (col. 9, lines 19-22).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the treatment solution in method of Randolph/ Lockwood/ Adams with the peroxy pyruvic acid, as taught by Neas in order produce carbo hydrates via gluconeogenesis, fatty acids, and the amino acid, as directed by Neas (col. 9, lines 23-25).
Randolph in view of Lockwood, and further in view of Adams and Neas, and further in view of Neas do not expressly disclose the particular parameter of the pore size range.
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Randolph in view of Lockwood, and further in view of Adams and Neas do not expressly disclose the particular parameter of the peroxy pyruvic acid concentration range.
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claim 12, since Randolph in view of Adams disclose the negative pressure source separate from the positive pressure source, i.e. the system is capable of providing negative pressure to the therapeutic environment before, or during delivery of the antimicrobial fluid to the therapeutic environment, it would have been obvious 
Regarding claim 13, Randolph discloses the method comprising providing the antimicrobial solution to the therapeutic environment in a predetermined dosage, since any dosage supplied to the wound can be considered as being predetermined.
Regarding claim 14, Randolph discloses the method comprising providing the antimicrobial solution to the therapeutic environment for a predetermined time, since any period of time can be considered as being predetermined.
Regarding claim 15, Randolph in view of Adams, and further in view of Neas disclose the invention discussed above but do not expressly disclose the particular parameter of the time range the antimicrobial solution is delivered to the tissue interface.
Since the particular parameter of the time range the antimicrobial solution is delivered to the tissue interface affects impregnation of the tissue interface, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the time range the antimicrobial solution is delivered to the tissue interface in order to reach the desired level of tissue interface imprignation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claim 16, Randolph in view of Adams, and further in view of Neas disclose the invention discussed above but do not expressly disclose the particular parameter of the time range the procedure is repeated.
Since the particular parameter of the time range the procedure is repeated affects effectiveness of the procedure, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the time range the procedure is repeated in order to achieve the desired effectiveness of the procedure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Randolph et al. (US 2013/0211348) in view of Adams et al. (US 8,034,037) and Neas et al. (US 9,044,527).

Regarding claim 21, Randolph discloses a system for treating a wound (Abstract, lines 1-5) comprising:
a dressing 120 (page 3, [0031]) including a filler A (fig. 2; annotated by the examiner) that is a contact layer (see fig. 2), wherein the filler is a manifold made in the form of porous foam (page 1, [0005], lines 11-12); 
a cover B (fig. 2; annotated by the examiner) adapted to provide a fluid seal between a therapeutic environment including the tissue interface proximate one side of the cover and a local external environment on the other side of the cover; and 

Randolph does not expressly disclose the particular parameter of the pore size range. 
Since the particular parameter of the pore size range affects capacity of the manifold, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the pore size range in order to achieve the desired capacity of the manifold, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Randolph in view of Adams, and further in view of Neas do not expressly disclose the particular parameter of the peroxy pyruvic acid concentration range.
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Randolph does not expressly disclose the system, wherein the negative-pressure source and the positive-pressure source are two separate pressure sources.
Adams teaches a system for treating a wound (Abstract, lines 1-2), wherein wherein the negative-pressure source and the positive-pressure source are two separate pressure sources, i.e. (Adams, col. 2, line 42; and col. 2, lines 46-47).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.

	Neas teaches that it is known to use the peroxy pyruvic acid to treat wound that is a peroxy pyruvic acid (col. 9, lines 19-22).
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randolph et al. (US 2013/0211348) in view of Lockwood et al. (US 7,896,864), and further in view of Neas et al. (US 9,044,527) and Alimi (US 2010/0106079).
Randolph in view of Lockwood, Adams and Neas disclose the invention discussed above but do not expressly disclose the system comprising a processor providing protocols required by claims 3-6.
Alimi teaches a wound treatment system (Abstract, lines 1-4) comprising a computer-based control system (page 4, [0074], lines 9-10) providing control of the wound healing procedure for any desired protocol (page 4, [0074], lines 12-13).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the system Randolph/ Lockwood/ Adams/ Neas with the controller, as taught by Alimi in order to provide automated control over the therapeutic procedure, as motivated by Alimi (page 4, [0074], line 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/           Examiner, Art Unit 3781